— Consolidated proceedings pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Office of Mental Health, dated March 29, 1989, which, after a hearing, approved the establishment of a community residential facility at the location desired by respondents, rather than at the alternative site proposed by the petitioners.
Adjudged that the determination is confirmed and the consolidated proceedings are dismissed on the merits, with one bill of costs payable by the Edgemont Neighborhood Community Association and the Town of Greenburgh to the respondents Commissioner of the New York State Office of Mental Health, Futura House Foundation, Inc., and Friends and Neighbors of Edgemont, Inc.
We conclude that the record contains substantial evidence to support the finding by the respondent Commissioner of the New York State Office of Mental Health that the alternative site proposed by the petitioners for a community residential facility was not a superior site (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181; Matter of Town of Brookhaven v Katz, 143 AD2d 1023; Town of Ramapo v Webb, 137 AD2d 518; Matter of Town of Oyster Bay v Webb, 111 AD2d 760).
We have reviewed the petitioners’ remaining contentions and find them to be without merit. Bracken, J. P., Kunzeman, Kooper and Balletta, JJ., concur.